Order filed January 9, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00106-CV
                                   ____________

                        IN RE DEAN E. SMITH, Relator


                    On Appeal from the 257th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-33707

                                     ORDER

         The court withdraws its memorandum opinion of November 14, 2019, and
its ruling on relator’s Motion to Dismiss for Mootness. Relator’s petition for writ
of mandamus and Motion to Dismiss for Mootness remain pending before the
court.



                                             PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.